Citation Nr: 0312542	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  98-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for conjunctivitis and 
residuals of a foreign body in the left eye.  

3.  Entitlement to service connection for tinea pedis.  

4.  Entitlement to service connection for residuals of a 
right sternoclavicular injury, to include strain of the right 
shoulder and trapezius.  

5.  Entitlement to service connection for a right knee 
disability.  

6.  Entitlement to service connection for a left knee 
disability.  

7.  Entitlement to service connection for low back disorder.  

8.  Entitlement to service connection for residuals of a 
right ankle sprain.  

9.  Entitlement to service connection for residuals of an 
injury to the coccyx (tailbone).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1985 to January 
1997.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 decision by 
the RO which, in part, denied service connection for the 
disabilities now at issue on appeal.  A personal hearing at 
the RO was held in October 1998.  The Board remanded the 
appeal to the RO for additional development in January 2000.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran does not have a hearing disability for VA 
purposes at present.  

3.  The veteran is not shown to have conjunctivitis or 
residuals of a foreign body in the left eye at present which 
is related to service.  

4.  The veteran is not shown to have tinea pedis at present 
which is related to service.  

5.  The veteran is not shown to have a right sternoclavicular 
disability, including strain of the right shoulder and 
trapezius, at present which is related to service.  

6.  The veteran is not shown to have a bilateral knee 
disability at present which is related to service.  

7.  The veteran is not shown to have a low back disorder at 
present which is related to service.  

8.  The veteran is not shown to have residuals of a right 
ankle sprain at present.  

9.  The veteran is not shown to have a disability of the 
coccyx (tailbone) at present which is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 4.85, 
4.86, Part 4, Diagnostic Code 6100 (effective prior to and 
from June 10, 1999).  

2.  Conjunctivitis or a disability of the left eye were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2002).  

3.  Athlete's foot was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2002).  

4.  A right shoulder disability, including sternoclavicular 
contusion or trapezius strain, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2002).  

5. A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2002).  

6.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2002).  

7.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2002).  

8.  A chronic right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2002).  

9.  A disability of the coccyx (tailbone) was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on the issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Through past actions 
of the VA, the veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  He was advised of the evidence that 
had already been obtained in the Statement of the Case (SOC) 
issued in March 1997, and in Supplemental Statements of the 
Case (SSOC) issued in November 1998, and January 2003.  The 
veteran was examined and his claims file reviewed by a VA 
physician in January 1997 for the specific purpose of 
determining the nature and etiology of his claimed 
disabilities.  He also testified at a hearing at the RO in 
October 1998.  All pertinent VA records have been obtained 
and associated with the claims file.  The veteran has not 
alleged the presence of any additional available evidence 
which would be pertinent to his claims.  

Additionally, the veteran was notified of the enactment of 
the VCAA by letter in February 2003.  He was notified of VA's 
duty to assist under the newly enacted legislation and that 
he could submit additional evidence.  The veteran did not 
respond to the letter or provide any additional information 
concerning the disabilities at issue on appeal.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the veteran's appeal.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2002) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The service medical records show that the veteran was seen on 
numerous occasions for various complaints including, 
conjunctivitis, a foreign body in the left eye, athletes 
foot, right shoulder injury, bilateral knee problems, low 
back pain, and a right ankle sprain during service.  He also 
underwent several routine audiological evaluations during 
service.  

The veteran underwent several audiological examinations 
during service.  The resulting pure tone thresholds, in 
decibels, were as follows:  


HERTZ
Date
Ear
500
1000
2000
3000
4000
July 
1984
RIGHT
10
10
10
10
10

LEFT
10
10
10
15
10
May 
1985
RIGHT
5
10/10
0
0
10

LEFT
0
10
5
5
10
June 
1988
RIGHT
10
10
5
5
0

LEFT
10
10
5
15
5
May 
1989
RIGHT
5
10/10
0
0
10

LEFT
0
10
5
5
10
June 
1990
RIGHT
15
15
5
0
0

LEFT
10
15
10
15
10
June 
1991
RIGHT
10
10
5
0
0

LEFT
10
5
10
10
5
Sept. 
1994
RIGHT
5
5
0
0
5

LEFT
5
5
10
10
10
Dec. 
1995
RIGHT
5
5
0
0
5

LEFT
5
5
10
10
10
Oct. 
1996
RIGHT
5
5
0
0
5

LEFT
5
5
10
10
10

The veteran was seen for bilateral eye irritation and redness 
on several occasions during service.  In June 1988, the 
assessment was conjunctivitis of two weeks' duration.  When 
seen in September 1991, the assessment was bilateral viral 
conjunctivitis of unknown etiology.  The veteran was treated 
with ointments and his symptoms resolved within a few days.  
The final assessment in October 1991 was resolved viral 
conjunctivitis.  He was seen for eye irritation in the left 
eye of one weeks' duration in January 1995.  A fluoroscopic 
examination showed no evidence of a foreign body, and he 
expressed relief after the eye was flushed.  The assessment 
was foreign body in the left eye, resolved versus early 
conjunctivitis.  

He was seen for an injury to his right shoulder after 
wrestling in October 1992.  On examination, he had full range 
of motion with pain in the clavicular area.  Reflexes were 2+ 
and symmetrical and strength was 5/5.  Sensation was intact 
with marked guarding.  An x-ray study of the shoulder showed 
no evidence of fracture or dislocation.  When seen the 
following day, he had a mild decrease in range of motion with 
obvious pain on movement of the shoulder.  He was placed on 
light duty for several weeks.  When seen in December 1992, he 
reported a recurring shooting pain in the right shoulder at 
various times of the day and night.  There was full range of 
motion in the shoulder with slight erythema.  The assessment 
was contused right sternocleidomastoid.  In February 1993, 
the veteran reported that he had no problems with his right 
shoulder and could do push-ups, pull-ups, and other strenuous 
activities without pain, limitation of motion, or other 
symptoms.  He had full range of motion in the shoulder and no 
crepitus.  The veteran was returned to full, unrestricted 
duty.  

The veteran was seen for right knee pain on a couple of 
occasions in February 1988.  He denied any specific trauma to 
the knee and complained of pain under the patella for about a 
week.  There was some swelling and mild crepitus in the knee 
joint with full range of motion and no instability.  After a 
10-mile march a week later, he had some swelling and pinpoint 
pain in the knee.  On follow-up four days later, he had good 
range of motion with only mild discomfort.  He had good 
flexibility without any pain or swelling in the joint.  The 
physician's assessment was normal examination.  

He was seen for pain in the back of the left knee after 
training exercises in December 1988 and January 1989.  He had 
full range of motion with no evidence of edema, swelling, or 
deformity.  Pain was present when the knee was bent to 45 
degrees.  The assessment included inferior gastroc-soleus 
muscle strain and left popliteal muscle strain, respectively.  
The veteran was seen for stiffness in left knee after hitting 
it on a hatch cover in April 1990.  There was some tenderness 
to palpation behind the knee with painful limitation of 
motion.  An x-ray study showed no bony abnormalities.  The 
assessment was minor tear of the gastrocnemius muscle.  When 
seen three days later, there was slight edema, tenderness in 
the gastrocnemius muscle, with some limitation of flexion and 
decreased strength on flexion secondary to pain.  No other 
abnormalities were noted.  The assessment was slight pull 
with secondary spasm of the left gastrocnemius muscle.  

The veteran was seen for low back pain of three days duration 
in September 1986.  He denied any specific trauma to his 
back, and no pertinent abnormalities were noted on 
examination.  There was good range of motion of the spine.  
The assessment was low back strain.  In August 1990, he woke 
up with back pain after sleeping on a soft mattress.  He 
reported pain in the L2-3 area when touching his toes, but 
had full range of motion without pain or discomfort.  The 
assessment was mild muscle spasm.  In September 1992, he was 
seen for low back pain after morning exercise.  He denied any 
trauma to his back and said he ran 3/4 mile with a full 
backpack.  Strength was 5+/5, straight leg raising was 
negative, and no neurological abnormalities were noted on 
examination.  The assessment was lumbosacral muscle strain.  

The veteran was seen for right ankle pain in June 1995.  He 
reported that he had fallen several weeks earlier and had 
recurring pain on certain movements of the ankle.  On 
examination, there was no discoloration, 1+ edema, some 
crepitus on palpation and movement, with full range of motion 
in the ankle joint.  The initial assessment was rule out 
fracture versus ankle sprain.  A subsequent x-ray study 
showed no abnormalities in the ankle joint.  

On his separation examination in October 1996, the veteran 
reported a history of the following: eye and ear trouble, 
hearing loss, painful or trick shoulder, recurrent back pain, 
and foot trouble.  He denied any problems with his knees, 
swollen or painful joints, broken bones, arthritis, 
rheumatism, or bursitis, or any bone, joint or other 
deformity.  The examiner noted a history of clavicle 
contusion with recurrent discomfort and low back pain, with 
no current treatment or symptoms for either complaint; 
conjunctivitis with no sequela, and history of tinea pedis 
were also noted.  On examination, there were no abnormalities 
referable to the veteran's ears, eyes, knees, spine, feet, or 
right ankle.  

On VA audiology examination in January 1997, the veteran 
denied any problems with tinnitus or vertigo.  He said that 
he was having problems hearing and that his wife told him 
that he did not hear well.  On examination the auricle and 
external canals were normal and the tympanic membranes were 
normal and mobile.  There was no evidence of any middle ear 
problems and tuning fork testing was within normal limits; 
hearing was grossly normal by tuning fork evaluation.  On 
audiological examination pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
5
5
10
5
20
10
LEFT
5
10
10
10
25
14

The puretone threshold average does not include readings at 
500 decibels.  Speech audiometry using the Maryland CNC test 
revealed speech recognition ability of 96 percent in the 
right ear and of 100 percent in the left ear.  

On VA examination of the eyes in January 1997, the veteran 
reported a history of virus in his eyes in 1991, with no 
current residual problems.  There was no diplopia or visual 
field defects.  Other than a correctable astigmatism in the 
right eye, no pertinent abnormalities were noted on visual 
examination.  The impression included history of virus in the 
eyes with no evidence of any scarring or sequela.  

On VA general examination, the veteran complained of chronic 
fungal infections of the feet, bilateral hearing loss, and 
chronic right shoulder, low back, right ankle, and bilateral 
knee pain.  On examination, the veteran had full range of 
motion in all joints with no bony or joint abnormalities 
appreciated, and a chronic scaling rash of the feet 
consistent with chronic tinea pedis.  The impression included 
chronic fungal infections of the feet, bilateral hearing 
loss, and chronic right shoulder, right ankle, and bilateral 
knee pain.  

A VA examination of musculoskeletal system in January 1997, 
the veteran had no postural abnormalities, fixed deformities, 
or muscle spasm in the lumbosacral spine.  There was some 
tenderness in the lower back and sacral area.  Forward 
flexion was to 90 degrees, extension to 40 degrees, right and 
left lateral bending was to 45 degrees, and rotation was to 
80 degrees, bilaterally.  There was no pain on motion and no 
neurological abnormalities were noted.  Motor, sensory, and 
reflexes were normal.  

He had full range of motion in the right shoulder with 
forward flexion and abduction to 180 degrees, and internal 
and external rotation to 80 degrees.  He had negative 
impingement sign and negative cross chest adduction sign.  
There was no tenderness to palpation over the AC or the 
sternoclavicular joint, and the examiner noted that he saw no 
evidence of any asymmetry or swelling.  X-ray studies showed 
no definite abnormalities of the right sternoclavicular 
joint.  

Range of motion of the knees was from 0 to 125 degrees and 
was limited only by his bulk.  There was no tenderness to 
palpation over the joint lines or patellofemoral joints, and 
no evidence of crepitus, effusion or instability in either 
knee.  McMurray's sign was negative.  X-ray studies showed no 
acute bony or joint abnormalities of either knee.  The 
examiner concluded that the knee examination was normal.  

There was no instability to lateral stress or anterior drawer 
in the right ankle.  There was mild tenderness over the 
lateral ankle ligaments, but no evidence of swelling.  
Dorsiflexion was to 10 degrees and plantar flexion was to 40 
degrees.  The veteran could heel and toe rise without 
difficulty.  

Examination of the feet showed no postural abnormalities.  
His feet were normal in appearance, function, and gait.  
There was some maceration of skin between some of his toes 
but no frank athlete's foot infection.  There were fungal 
infection deformities of all toenails (for which service 
connection has been established).  The impression included 
right shoulder pain with possible sternoclavicular joint 
sprain, with no evidence of any residual deformity; bilateral 
knee pain with normal examination; status post right ankle 
sprain with some residual pain, but no evidence of laxity in 
the ligaments, and muscular low back pain.  

The veteran testified at a personal hearing at the RO in 
October 1998 that he first noticed pigmentation changes in 
his feet around 1994, and that he used a cream to alleviate 
his symptoms.  He described excruciating pain in his right 
shoulder on raising his arm above his head for less than a 
minute.  He also reported occasional swelling and pain in his 
right ankle.  The veteran offered no testimony as to the 
other disabilities at issue on appeal.  

Analysis

Defective Hearing

As indicated above, in order for consideration to be given to 
a claim of entitlement to service-connection, there must be a 
showing that a particular injury or disease resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (2002).  Entitlement to service connection 
for impaired hearing is subject to the additional 
requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2002).  

In the instant case, there is no evidence of hearing loss for 
VA purposes at anytime either in service or at present.  The 
veteran was evaluated on several occasions in service and was 
not found to have any hearing problems.  The relevant 
question at issue is whether he has a hearing disability at 
present, as defined by 38 C.F.R. § 3.385, so as to meet the 
criteria for service connection for hearing loss.  Although 
the veteran has not provided any medical evidence of a 
hearing loss at present, he was, nonetheless, afforded a VA 
audiological examination in January 1997.  The diagnostic 
findings on that examination failed to show any evidence of 
hearing loss for VA compensation purposes.  The veteran, as a 
layman, is not competent to provide an opinion regarding an 
issue involving medical expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492; Epps v. Brown, 9 Vet. App. 341 (1996).  

Given the lack of competent clinical evidence showing that 
the veteran has a hearing disability at present, as that term 
is defined in 38 C.F.R. § 3.385, the claim for defective 
hearing must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Eye Disorder

The service medical records show that the veteran was seen 
for conjunctivitis on a couple of occasions during service 
and for a possible foreign body in the left eye on one 
occasion in January 1995.  As to the latter incident, no 
evidence of a foreign body was found on fluoroscopic 
examination at that time, and the examiner indicated that his 
eye symptoms may have been caused by early conjunctivitis.  
In any event, the veteran was treated with ointments and his 
symptoms of conjunctivitis resolved without residual 
disability.  Moreover, when examined by VA in January 1997, 
there were no pertinent abnormalities of the eyes.  Other 
than a correctable astigmatism in the left eye, there was no 
evidence of conjunctivitis, scarring, or sequela.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Given the lack of competent medical evidence 
showing that the veteran has conjunctivitis or residuals of a 
foreign body in the left eye at present, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Tinea Pedis

Although the veteran reported a history of tinea pedis on his 
separation examination in October 1996, no pertinent 
abnormalities were noted on examination at that time.  
Moreover, when examined by VA in January 1997, the examiner 
noted that while there was some maceration of the skin 
between the toes, there was no evidence of athlete's foot.  
While the veteran believes that he has athlete's foot that 
began in service, he is not, as a lay person, competent to 
offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492; Epps v. Brown, 9 Vet. App. 341 (1996).  Given the lack 
of competent medical evidence showing that the veteran has 
tinea pedis at present, there can be no valid claim.  
Brammer, 3 Vet. App. 223, 225 (1992).  

Right Sternoclavicular Injury

The service medical records show that the veteran was seen 
for right shoulder problems after a fall in a wrestling match 
during service.  Except for some slight swelling and pain, 
all diagnostic studies at that time failed to show any 
evidence of a fracture, dislocation, or a chronic disability 
of the right shoulder.  Likewise, when examined by VA in 
January 1997, the veteran had full range of motion in the 
right shoulder with no evidence of impingement sign.  The 
examiner indicated that he had palpated and visually 
inspected the right shoulder and found no evidence of any 
tenderness over the AC or sternoclavicular joints and no 
asymmetry or swelling.  Although the assessment included 
right shoulder pain, possibly due to joint sprain, the 
examiner indicated that the only symptom was joint pain with 
no evidence of deformity.  

The Court has held that pain alone without a diagnosed or 
identifiable underlying malady or condition did not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

In the absence of competent medical evidence of an 
identifiable disability, there is no basis to grant service 
connection.  Should medical evidence showing the presence of 
right shoulder disability which had its onset in or is 
related to service becomes available; the veteran is 
encouraged to submit such evidence to the RO and request that 
his claim be reopened.  

Bilateral Knee Disabilities

The service medical records show that the veteran was seen 
for right and left knee pain on a couple of occasions during 
service.  However, on each occasion, his symptoms resolved 
after a few days and he was returned to full duty.  While 
there was some swelling and mild crepitus in the right knee, 
he had full range of motion and no instability in the knee 
joint.  As to the left knee, the veteran was seen for pain in 
the back of the knee after hitting it on a hatchway in 1990.  
X-ray studies of the knee at that time showed no pertinent 
abnormalities.  The assessment was a probable pulled muscle.  
There were no further complaints, treatment, or abnormalities 
referable to either knee during his remaining six years of 
service.  Furthermore, the veteran specifically denied any 
history of knee problems on his separation examination in 
October 1996.  Moreover, no pertinent abnormalities of either 
knee were noted on VA examination in January 1997, and x-ray 
studies of both knees were normal.  

In the absence of competent medical evidence showing that the 
veteran has right or left knee disability at present, there 
can be no valid claim.  Brammer, 3 Vet. App. 223, 225 (1992).  

Low Back & Tailbone Disorder

The service medical records show that the veteran was seen 
for low back pain on a couple of occasions during service.  
The diagnosis was lumbosacral strain.  On both occasions, the 
veteran denied any specific trauma to his lower back.  
Furthermore, there was no evidence of any complaints or 
treatment for an injury to the coccyx (tailbone) during 
service.  While the veteran reported a history of low back 
pain on his separation examination in October 1996, he denied 
any current discomfort, and no pertinent abnormalities were 
noted on examination at that time.  

When examined by VA in January 1997, the veteran reported 
that his back pain "comes and goes."  Except for some 
tenderness in the lumbosacral area, there was no evidence of 
muscle spasm or pain on motion.  He had full and painless 
range of motion of the spine and no neurological deficits.  
Reflexes, strength, and sensory examinations were all normal.  

As indicated above, pain alone without a diagnosed or 
identifiable underlying malady or condition is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Therefore, absent competent medical evidence of a current low 
back disability, including residuals of a claimed injury to 
the coccyx (tailbone), there is no basis to grant service 
connection for a low back disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Right Ankle Disability

The service medical records indicate that the veteran 
sustained a mild sprain of the right ankle in the spring of 
1995.  However, he never sought medical attention until some 
six weeks after the initial injury.  At that time, there was 
mild edema and crepitus, no ecchymosis, and full range of 
motion in the ankle joint.  X-ray studies showed no evidence 
of a fracture.  He was given Motrin and told to return if he 
had any further problems.  The service medical records show 
no further complaints, treatment, or abnormalities referable 
to the right ankle.  Furthermore, he made no mention of any 
problems with his right ankle at the time of his discharge 
examination in October 1996, and no pertinent abnormalities 
were noted on examination.  

When examined by VA in January 1997, the veteran reported 
that he had not re-injured the ankle since service and had no 
problems when wearing ordinary shoes.  He reported some 
swelling in the ankle after running, but said he had no 
symptoms if he wore a brace.  An examination of the ankle 
showed no evidence of instability or swelling.  He could heel 
and toe rise without difficulty and had essentially full and 
painless range of motion.  The only objective finding was 
some tenderness over the lateral ankle ligaments.  The 
diagnosis was residual pain with no evidence of ligament 
laxity.  

The only current residual of the veteran's right ankle sprain 
in service is mild pain.  Absent objective evidence of some 
underlying disability, there is no basis to grant service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Accordingly, service connection for a 
residuals of a right ankle sprain must be denied.  Brammer, 3 
Vet. App. 223, 225 (1992).  




ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for conjunctivitis and residuals of a 
foreign body in the left eye is denied.  

Service connection for tinea pedis is denied.  

Service connection for residuals of a right sternoclavicular 
injury, to include strain of the right shoulder and trapezius 
is denied.  

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a low back disability is denied.  

Service connection for residuals of a right ankle sprain is 
denied.  

Service connection for residuals of an injury to the coccyx 
(tailbone) is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

